Citation Nr: 1621328	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  09-05 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a lumbar spine disability.

2. Entitlement to service connection for a bilateral hip disability.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to September 1971.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  Jurisdiction over the case was later transferred to the RO in St. Petersburg, Florida.

In October 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is associated with the claims file.

The Board remanded this case for further development in January 2011 and November 2014.
 
For the following reasons, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 1971, VA granted the Veteran's claim for disability compensation for residuals of an in-service back injury, characterized as an old compression fracture of T-12.  He sustained this injury when, during his active duty service, he fell from a telephone pole and landed on his back.  In his October 2010 hearing testimony, the Veteran testified that his current lumbar spine disability is the result of the same injury.  He seeks service connection for a bilateral hip disability on a secondary basis, i.e., that he developed a hip disability as a result of his service-connected back disability.  See 38 C.F.R. § 3.310 (2015).  

To help decide whether the Veteran has service-connected lumbar spine and hip disabilities, the AOJ arranged for him to be examined by a VA physician in March 2011.  In a subsequent report, the examining physician opined that the Veteran's lumbar spine disability was not related to service.  The physician further opined that the Veteran's hips were normal, that is, he had no current disability of the hips.  

In November 2014, the Board found the examiner's medical opinion on both of these issues to be inadequate.  The March 2011 VA examiner attributed lumbar spine problems to a post-service workplace injury, which occurred in 1977 and, as the Board explained in its most recent remand, the examiner "did not fully explain why the findings of degenerative arthritis were related to the Veteran's post-service back injury, and not to the Veteran's documented fall in service."  As for the bilateral hips claim, the Board found that the examiner's opinion failed to address the findings of an early examination report, dated September 2006, which suggested the existence of hip discomfort, described as referred discomfort from the back, and muscular strain of the hips.  

The Board remanded these claims to obtain new medical opinions.  With respect to the lumbar spine claim, the AOJ was instructed to contact the March 2011 examiner and seek an addendum opinion.  For the lumbar spine claim, the Board explained, "If, and only if, determined necessary by the VA examiner, the Veteran should be scheduled for another VA examination."  In the subsequent remand orders, the AOJ was instructed that, after obtaining the first requested medical opinion, to "schedule the Veteran for an appropriate examination to determine the etiology and onset of his . . . currently diagnosed bilateral hip disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner prior to the requested examination."  

On remand, the AOJ contacted the March 2011 VA examiner, who provided a detailed report in February 2015, explaining her opinion that the Veteran did not have a bilateral hip disability.  Appropriately, this opinion addressed the contrary findings of the September 2006 VA examiner.  From the report, however, it appears that the examiner believed that the question of whether to conduct a hip examination, like the separate question of whether to conduct a new spine examination, was committed to her discretion.  The first section of her report indicates that an "in-person examination" took place but, in the section of her report labelled "Medical Opinion Summary", she wrote that "Re-examination of [the Veteran] was not asked . . . Clarification/Opinion is easily rendered based on review of the objective medical data and medical literature."  The examiner then explained the reasons for her conclusion that the Veteran did not have a current hip disability and indicated that her opinion was based "on review of the available medical records, medical literature and clinical experience."  Under these circumstances, it appears likely that the examiner either made a mistake when she marked the blank box next to pre-printed text on the examination report form indicating that an "in-person examination" had occurred or else she was referring to her pre-remand March 2011 personal examination when she marked the box.  

The Board has a duty to ensure compliance with its prior remand instructions. See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Although the March 2011 VA examiner was given the discretion to decide whether a new examination was needed before providing an opinion on the lumbar spine issue, the text of the Board's November 2014 remand orders clearly requires that the Veteran should have the opportunity for a new VA examination of his hips prior to the adjudication of that claim.  Although the Board regrets the associated delay, the claim for entitlement to service connection for a bilateral hip disability must be remanded so that examination can take place.

As for the Veteran's lumbar spine claim, the AOJ obtained new addendum opinions from the March 2011 VA examiner in July 2015 and December 2015.  Unfortunately, the rationale provided by the examiner remains inadequate.  "An adequate medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."  Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (quoting Nieves-Rodrigeuz v. Peake, 22 Vet. App.  295, 301 (2008)).  

None of the post-remand reports provided by the March 2011 VA examiner explain why the examiner ruled out the in-service back injury as the cause of the Veteran's current disability of the lumbar spine.  In his hearing testimony, the Veteran argued that his service treatment records indicated that he had problems with the lumbar spine before his March 1977 post-service workplace injury, which, according to contemporary medical records resulted in a compression fracture of L-4.  Sure enough, service treatment records from November 1970 indicate that "X-rays of SPINE showed some irregularities in several vertebral bodies, especially the upper plate of L5-4 and T-12."  This evidence suggests the possibility that the effects of the telephone pole accident may not have been confined to the service-connected compression fracture at T-12.  On remand, the AOJ should obtain a medical opinion which addresses this evidence.

As for the TDIU claim, the November 2014 remand ordered the AOJ to obtain a report from "an appropriate medical professional who is qualified to offer a single opinion regarding whether the Veteran is unemployable."  The examiner was asked whether the Veteran's service-connected disabilities "singularly or jointly" (emphasis in original) render him unable to secure or follow a substantially gainful occupation.  In February 2015, the AOJ arranged a psychiatric examination, and the examiner opined that the Veteran was not unemployable due to his service-connected major depressive disorder.  In a separate addendum, the examiner later wrote that the question of whether the Veteran was unemployable due to other service-connected physical conditions was outside the scope of her expertise: "To find a suitable job, a very thorough assessment of the veteran's motivation to work, skill set, interests, and educational background are among the factors that should be evaluated.  This is the job of a vocational rehabilitation specialist."  The AOJ later obtained an addendum opinion from the March 2011 VA examiner indicating that the Veteran was not unemployable as a result of his service-connected spine disability.  But no expert addressed the joint impact of all of the Veteran's service-connected disabilities on his ability to work.  

The issue of TDIU must be remanded because the AOJ did not obtain an opinion which complies with the terms of the Board's remand and also because the resolution of the other remanded claims (service connection for a lumbar spine disability and bilateral hip disability), if they are favorable to the Veteran, could potentially influence the question of whether he is eligible for a TDIU.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding, pertinent VA and private treatment records related to the claimed lumbar spine and bilateral hip disabilities.  All records received should be associated with the claims file.  If the AOJ cannot locate all Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2. After all records and/or responses from each contacted entity have been associated with the claims file, the AOJ should arrange for the Veteran to undergo a VA orthopedic examination by an appropriate physician, at a VA medical facility, other than the examiner that authored the 2011 examination report and July 2015 and December 2015 opinions.  

The entire claims file, to include a complete copy of the REMAND must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

Lumbar Spine

The examiner should clearly identify all current disabilities of the lumbar spine.  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service.  

In his or her report, the examiner should discuss the Veteran's claim that his current lumbar spine disability is the result of falling off of a telephone pole during his active duty service.  The examiner's attention is specifically directed to service treatment records dated November 1970 which indicate "X-rays of SPINE showed some irregularities in several vertebral bodies, especially the upper plate of L5-4 and T-12."  The Veteran argues that this evidence demonstrates that his current lumbar spine disability existed before he suffered a compression fracture to L-4 during a post-service workplace accident in March 1977.  If the VA examiner disagrees with this theory, he or she should explain the reasons for that conclusion.

Hips

The examiner should then clearly identify all current disabilities of the bilateral hips.  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) proximately due to or the result of a service-connected disease or injury, to include the Veteran's service-connected cervical spine disability, service-connected T-12 compression fracture, and his claimed lumbar spine disability.  In rendering the requested opinion, the physician should specifically consider and discuss the in- service and post-service treatment records.

If the physician's examination reveals no current disability of the Veteran's hips, the examiner should opine as to whether such a disability existed when the Veteran filed his claim for service connection for a bilateral hip disability (November 21, 2006) or thereafter.  The examiner should review the prior VA medical opinions dated September 2006, March 2011, and February 2015.  If the examiner finds that the Veteran has no current disability of the hips, he or she should specifically address the statements of the September 2006 examiner indicating that symptoms of hip discomfort were related to pain in the Veteran's back and diagnosing muscle strain.  If the examiner believes these findings were erroneous, he or she should explain the reasons for that conclusion.

A complete rationale should be provided for all opinions offered by the examiner.  

3. Then, obtain an opinion from a vocational specialist.  The specialist is asked to address the functional effects of the Veteran's service-connected disabilities, including major depressive disorder, degenerative arthritis of the cervical spine, residuals of a compression fracture at T-12, tinnitus, and hearing loss, on his ability to secure or follow a substantially gainful occupation.  When addressing the functional effects of his service-connected disabilities, the examiner must not consider the Veteran's age or any non-service connected disabilities.  

4. The AOJ must ensure that the opinion is in compliance with the directives of this remand.  If it is deficient in any manner, the AOJ must implement corrective procedures at once.

5. After the above development has been completed, readjudicate the appellant's claim.  If any benefit sought on appeal remains denied, furnish the appellant and his representative a supplemental statement of the case and return the case to the Board.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







